                                                                                    JS-6
           1
           2
           3
           4
           5
           6
           7
           8                                UNITED STATES DISTRICT COURT
           9                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
          10
          11 ESTATE OF ERNESTO FLORES, by                   NO. ED 15-2202-GW-KKx
             and through successors in interest,            Consolidated with:
          12 Yohana Flores, Patricia Flores and             EDCV 16-2571-GW-DTBx
             Enrique Flores; YOHANA FLORES, an
          13 individual; PATRICIA FLORES, an                JUDGMENT
             individual; ENRIQUE FLORES, an
          14 individual,                                    The Hon. Judge George H. Wu
          15                      Plaintiffs,
          16             vs.
          17 COUNTY OF SAN BERNARDINO;
             SAN BERNARDINO COUNTY
          18 SHERIFF’S DEPARTMENT; MIKE
             LEWIS, JOSEPH PARKER; JAMES
          19 LISNER; COREY REVELES;
             OSVALDO HERNANDEZ, JOHN
          20 VEGA; JON FRANCO; DOES 1
             through 10, inclusive,
          21
                          Defendants.
          22
             AND CONSOLIDATED CASES
          23
          24            Pursuant to the Court’s Minute Order dated October 11, 2018 on Defendants,
          25 COUNTY OF SAN BERNARDINO, COUNTY OF SAN BERNARDINO,
          26 ERRONEOUSLY SUED AND SERVED AS COUNTY OF SAN BERNARDINO
          27 SHERIFF’S DEPARTMENT, MIKE LEWIS, JOSEPH PARKER, JAMES LISNER,

LEWI      28 COREY REVELES, OSVALDO HERNANDEZ, JOHN VEGA and JON
S
BRISBOI        4817-5628-5816.1
                                                           1                      5:15-cv-02202 GW (KK)
S                                                  [PROPOSED] JUDGMENT
BISGAAR
           1 FRANCO’s Rule 56 Motion for Summary Judgment, Dkt. 237, this Court grants
           2 Defendants’ Motion. THEREFORE,
           3            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Judgment is
           4 hereby entered in favor of COUNTY OF SAN BERNARDINO, COUNTY OF SAN
           5 BERNARDINO, ERRONEOUSLY SUED AND SERVED AS COUNTY OF SAN
           6 BERNARDINO SHERIFF’S DEPARTMENT, MIKE LEWIS, JOSEPH PARKER,
           7 JAMES LISNER, COREY REVELES, OSVALDO HERNANDEZ, JOHN VEGA
           8 and JON FRANCO on all remaining claims, causes of action, and damages alleged in
           9 this lawsuit brought by Plaintiffs, ERICA GUTIERREZ and MONICA GUTIERREZ.
          10            IT IS FURTHER HEREBY ORDERED, ADJUDGED AND DECREED that
          11 Judgment is hereby entered in favor of COUNTY OF SAN BERNARDINO,
          12 COUNTY OF SAN BERNARDINO, ERRONEOUSLY SUED AND SERVED AS
          13 COUNTY OF SAN BERNARDINO SHERIFF’S DEPARTMENT, MIKE LEWIS,
          14 JOSEPH               PARKER,   JAMES     LISNER,    COREY    REVELES,      OSVALDO
          15 HERNANDEZ, JOHN VEGA and JON FRANCO on all remaining federal claims,
          16 causes of action, and damages attendant thereto as alleged in this lawsuit brought by
          17 Plaintiffs, ESTATE OF ERNESTO FLORES, by and through successors in interest,
          18 YOHANA FLORES, PATRICIA FLORES AND ENRIQUE FLORES, YOHANA
          19 FLORES, AN INDIVIDUAL, PATRICIA FLORES, AN INDIVIDUAL, and
          20 ENRIQUE FLORES, an individual, as a result of the Court’s application of the
          21 qualified immunity defense. The Court additionally dismisses, to the extent it ever
          22 existed, Plaintiffs’ state claim for Negligent Hiring, Training or Supervision.
          23 / / /
          24 / / /
          25 / / /
          26 / / /
          27 / / /

LEWI      28 / / /
S
BRISBOI        4817-5628-5816.1
                                                            2                      5:15-cv-02202 GW (KK)
S                                                   [PROPOSED] JUDGMENT
BISGAAR
           1            IT IS FURTHER HEREBY ORDERED, ADJUDGED AND DECREED that
           2 Plaintiffs, ERICA GUTIERREZ, MONICA GUTIERREZ, ESTATE OF ERNESTO
           3 FLORES, by and through successors in interest, YOHANA FLORES, PATRICIA
           4 FLORES AND ENRIQUE FLORES, YOHANA FLORES, AN INDIVIDUAL,
           5 PATRICIA FLORES, AN INDIVIDUAL, and ENRIQUE FLORES’ Complaint is
           6 dismissed, with prejudice.
           7            IT IS FURTHER HEREBY ORDERED, ADJUDGED AND DECREED that
           8 as the prevailing parties, COUNTY OF SAN BERNARDINO, COUNTY OF SAN
           9 BERNARDINO, ERRONEOUSLY SUED AND SERVED AS COUNTY OF SAN
          10 BERNARDINO SHERIFF’S DEPARTMENT, MIKE LEWIS, JOSEPH PARKER,
          11 JAMES LISNER, COREY REVELES, OSVALDO HERNANDEZ, JOHN VEGA
          12 and JON FRANCO shall recover costs of suit.
          13
          14 DATED: November 2, 2018
          15
          16
                                                 GEORGE H. WU, U.S. District Judge
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27

LEWI      28
S
BRISBOI        4817-5628-5816.1
                                                    3                    5:15-cv-02202 GW (KK)
S                                          [PROPOSED] JUDGMENT
BISGAAR
